Case
 Case0:21-mj-06067-LSS
      0:21-cr-06067-LSS Document
                        Document7-1
                                 1 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket02/09/2021
                                                           02/17/2021 Page
                                                                       Page11ofof55



 AO 9I(Rcv.08/09) Crimi
                      nalComplaint

                                 UNITED STATES D ISTRICT COURT
                                                       forthe
                                             SouthernDistrictofFlorida
                United StatesofAm etica                   )
                            V.                            )            = l-
                                                          )     caseNo.A 6067-SNOW
           LOUIS CHARLE3 YO UNGLOVE,                      )
                                                          )
                                                          )

                                             CRIM INAL COM PLAINT

       1.thecomplainantinthiscase,statethatthetbllowing istrue tothebestot
                                                                         -my knowledgeand belief.
 Onoraboutthedatesof            Februaa- pa-il/-
                                               l. ..    .-inthecounty of          Mrglprd --. .- .. . . . inthc
     Gqvlhern -. Districtof            Florida         ,thedefendantviolated:
            CodeSection                                           OjfenseDescrî
                                                                              ption
 21U.S.C.!841(a)(1)and(b)(1)(B)                   Possession with Intentto Dlstribute aControl
                                                                                             led Substance




         Thiscriminalcomplaintisbased on thesefacts:
 See attachedAffidavit,




         V Continuedontheattachedsheet.
                                                                                                 iê   eA


                                                                                  ComIJ/t
                                                                                        :
                                                                                        ?l
                                                                                         Wt7n/'
                                                                                              s.yl
                                                                                                 g.?'
                                                                                                 '  )//lfrt?

                                                                         Justin ç.
                                                                                 ,
                                                                                 ..
                                                                                  K.qI#Jqh(@.n,.Splçi@l
                                                                                                      -Agqnt,HS1
                                                                                    Printed numet'r?t;flitle
      Sworntobeforemetelephonically.
      DA1'E: February 8,2021

                                                                                     Judge*
                                                                                          .
                                                                                          çsignature

 Cityandstate:                Fod Lgpdirdalo,Fforida               Lurqp-p-ë Snow.Uni t/d StatêcMagistrate Judge
                                                                                Printedzl
                                                                                        a-cand title



                                                                                             EXHIBIT A
Case
 Case0:21-mj-06067-LSS
      0:21-cr-06067-LSS Document
                        Document7-1
                                 1 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket02/09/2021
                                                           02/17/2021 Page
                                                                       Page22ofof55




                    AFFID AVIT IN SUPPO RT OF CR IM INA L C OM PLA INT

           1,Justin C.Kalarchian,being duly sw orn,depose and state the follow ing:

                  Iam aSpecialAgentwithHomelandSecuritylnvestigations($$HSl'')andhavebeen
    so em ployed since Septem ber of 2019.Previously,l was em ployed as a SpecialAgent by the

    UnitedStatesSecretService(i(USSS''),from 2017until2019.Priortothat,1wasemployedasa
    Police Officerby the Town ofDavie Police Departm entfrom 2012 until2017. lam em pow ered

    by thc Hom eland Security Actof2002 to perform thedutiesprovided by law and regulation and l

    am empow ered by law to conduct investigations ofsand m ake arrests for,offenses againstthe

    United States ofAm erica,including violations ofTitle 8, 18,and 19,United States Code.Iam

    also cm powered by a M em orandum ofUnderstanding w ith the Drug Enforcem entAdm inistration

    (i(DEA'')to conductinvestigationsofnarcoticsviolationsunderTitle21,United StatesCode.
                  Thisaffidavitisforthe lim ited purposeofestablishing probablecausethatLOU IS

    CHARLESYOUNGLOVE (CCYOUNGLOVE'')didpossesswith intenttodistributeacontrolled
    substance,inviolationofTitle21,UnitedStatesCode,Sections841(a)(1)and(b)(1)(B).
                  The inform ation contained in thisA ffidavitisbased on my personalknow ledgeand

    inform ation obtained from otherlaw enforcem entpersonnel. Because this Affidavit is provided

    solely forthe purpose ofestablishing probable cause,itsets forth only those m aterialfactsthatI

    believe are necessary to establish probable cause and does not include alIthe details of the

    investigation ofw hich lam aw are.

                                         PRO BABLE CAUSE

                                         Initiallnvestigation

                  Beginning in and around M ay 2020,law enforcem entreceived inform ation that

    LouisCharlesYounglove (SSYOUNGLOVE'')wasactively selling narcoticsin Broward County,


                                                  1
Case
 Case0:21-mj-06067-LSS
      0:21-cr-06067-LSS Document
                        Document7-1
                                 1 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket02/09/2021
                                                           02/17/2021 Page
                                                                       Page33ofof55




    including from his restaurantbusiness,ischi-Town'',located at334 EastM cN ab Road,Pom pano

    Beach,Florida33060 ($$Chi-Town'').
                  Betw een in and around M ay 2020,through February 2021,in a seriesofundercover

    buys, a Confidential Human Source (ûûCHS'') purchased narcotics from YOUNGLOVE.
    Additionally during this tim e, law enforcem ent conducted surveillance and traffic stops on

    individualsthatpurchased narcoticsfrom YOUN GLOVE.

                             Law EnforcementEncountersYOUNGLOVE
                  On or about February 4,2021,surveillance w as conducted on YO UN GLOVE'S

    residenceIocatedat18lNortheast5lstStreet,OaklandPark,Florida33334 (EdtheResidence').
    YO UN GLOV E was observed entering his vehicle, identified as a w hite Toyota Tundra with

    Florida Tag 'CPGTW OI''(the iivehicle''),carrying a large black duffle bag.YOUNGLOVE
    departed the Residence,while law enforcem entm aintained surveillance.

                  Shortly thereafter, a traffic stop was conducted on Y OUNG LOVE'S Vehicle.

    Presenton scene,atthe tim e ofthe traffic stop,w as a police narcotics canine w ho alerted to the

    presence of narcotics inside the Vehicle.A search of the Vehicle, and the black duftle bag,

    revealed,am ong otherthings,the following:

                  A pproxim ately l62 gram s of cocaine, individually pre-packaged into 109 small

                  baggies;

                  A pproxim ately l5 gram s of fentanyl, individually pre-packaged into 37 sm all

                  baggies;

                  A pproxim ately 44 gram sofM DM A ;

               d. Approxim ately 7 gram sofOxycodone pills;

                  A pproxim ately 122 gram sofHydrocodone pills;
Case
 Case0:21-mj-06067-LSS
      0:21-cr-06067-LSS Document
                        Document7-1
                                 1 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket02/09/2021
                                                           02/17/2021 Page
                                                                       Page44ofof55




                  Approxim ately 450 Xanax pills,verified by Poison Control;and

              g. Approximately $18,474.00 in United States currency,wrapped in quick count
                  bundles and in various denom inations,consistentw ith the packaging ofproceeds

                  derived from narcoticstrafficking.

                  Each ofthe above substances were confirmed by way of a field-testand/or were

    verified by Poison Control.

           10.    Post-M iranda,YOUN GLOVE adm itted thathe had additionalcocaine and isstuff'

    located in hisbedroom closetathisResidence.

                                  Search of YOUNGLOVE'sResidence
                  Law enforcem entobtained a state search warrantforYO UNGLO VE'SResidence,

    which was executed on oraboutFebruary 4,2021.A lthough notexhaustive,the search revealed

    the following in YO UN GLO VE'S bedroom :

                  Several docum ents with YOUNG LOVE'S name, including his Florida Driver

                  License card and several pieces of m ail addressed to YOUN GLOV E at this

                  Residence;

              b. Approximately 768 gram sofcocaine;

                  A pproxim ately 69 gram sofheroin;

              d. A pproxim ately 319 gram sofXanax pills;

                  Approximately 8 gram sofM DM A ;

                  Approximately $487,609.00 in United Statescurrency,which wasin quick count
                  bundles and in various denom inations,consistentw ith the packaging ofproceeds

                  derived from narcoticstrafficking;and
Case
 Case0:21-mj-06067-LSS
      0:21-cr-06067-LSS Document
                        Document7-1
                                 1 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket02/09/2021
                                                           02/17/2021 Page
                                                                       Page55ofof55




                 g. Smallandmedium sizedplasticbags,anddigitalscales,consistentwiththoseused
                     fordrug packaging and distribution,

                     Each ofthe above substanccs werc confirm ed by way ot'a Geld-testand/orwere

      verilled by Poison Control.

                                              CONCLUSION
             13.     Based on the foregoing facts,Irespectftllly subm itthattherc ispfobable cause to
      believe that on oraboutFcbruary 4,2021,LO UIS CHARLES YO UN GLO VE knowingly and

      w illfully possessed w ith intentto distributea controlled substancc,in violation of-ritle2 I,United

      StatesCode,Scctiong841(a)(1)and (b)(1)(B).

              FURTHER AFFIANT SAYETH NAU GH T.

                                                                   **    '       z
                                                                                     g'

                                                          stin C,Kalarchian
                                                        SpecialAgent
                                                        I'
                                                         lomeland Security Investigations


      Sworn to beforem etelephonically this 8th
      day ofFebrual-y,202l.



         kà-
           k-â-j-N ow
                            Z.            -
      UN ITED STA TES M AG ISTRA'I'E JUDGE




                                                       4
